PER CURIAM.
This is a libel for damages caused by a collision between the steam tug Ima Hogg and the steamship Alexandrian, the tug at the time being engaged in an effort to take a towline from the steamship. On the evidence, practically admitted without objection, the District Court found that the steamship Alexandrian was without fault in the premises, and dismissed the libel.
We have read and considered the evidence in the transcript, and we conclude that the decree of the District Court finding the Alexandrian without fault in the premises is fully sustained thereby. See The Alaska (C. C.) 33 Fed. 107; The Minnehaha, 124 Fed. 210, 59 C. C. A. 674.
The judgment of the District Court is affirmed.